Citation Nr: 0512842	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-00 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in LYONS, NEW 
JERSEY



THE ISSUE

Eligibility to enroll for Department of Veterans Affairs (VA) 
health care benefits



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Lyons, New Jersey.


FINDINGS OF FACT

1.  The veteran filed his Application for Health Benefits for 
enrollment and access to the VA medical care benefits package 
in September 2003, and he is a nonservice-connected veteran 
with no other special eligibility attributes that might 
qualify him for an improved priority group enrollment.

2.  The financial information provided indicated that his 
income is above the VA means test threshold and the HUD 
geographic index.


CONCLUSIONS OF LAW

1. The VAMC appropriately placed the veteran in Priority 
Group 8 for determining entitlement to enrollment in, and 
access to, VA medical care benefits.  38 U.S.C.A. §§ 1705, 
1706 (West 2002); 38 C.F.R. § 17.36 (2004).

2. The criteria for enrollment in, and access to, VA medical 
care benefits are not met.  38 U.S.C.A. §§ 1705, 1706 (West 
2002); 38 C.F.R. § 17.36 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to appellant receiving notice of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

The VAMC notified the veteran of the evidence and information 
necessary to substantiate his claim in a March 2004 VCAA 
letter.  The VA fully notified the veteran of what is 
required to substantiate such claim in the VCAA letter and 
December 2003 statement of the case (SOC).  Both the VCAA 
letter and SOC provided the veteran with a summary of the 
evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  The VCAA letter and SOC 
specifically notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from a private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Supra, Mayfield. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  The record 
includes the veteran's Form DD 214, Form 10-10EZ application 
for benefits, including income information, and records from 
the regional office (RO) indicating that he does not have a 
file on record.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

In this case, the essential facts are not in dispute.  The 
veteran filed his Application for Health Benefits, VA Form 
10-10EZ, at the VA Medical Center in September 2003.  The 
veteran included all his financial information as part of 
the required income-based means test.  The veteran does not 
contend that the information he provided in his application 
was incorrect.  The Form 10-10EZ also indicated that the 
veteran was married with no dependents.  He reported in his 
application that he had an annual income of $50,000.  Based 
on this information, the veteran was assigned to Priority 
Group 8 and VAMC determined that he was not eligible for VA 
medical care.  VAMC noted that the Secretary had determined 
that enrollment of Priority Group 8 veterans had been 
suspended for those who applied for care on or after January 
17, 2003.

Applicable law provides that the Secretary shall manage the 
enrollment of veterans in accordance with the following 
priorities, in the order listed: (1) veterans with service-
connected disabilities rated 50 percent or greater; (2) 
veterans with service-connected disabilities rated 30 
percent or 40 percent; (3) veterans who are former prisoners 
of war; veterans with service-connected disabilities rated 
10 percent or 20 percent; (4) veterans who are in receipt of 
increased pension based on a need of regular aid and 
attendance or by reason of being permanently housebound and 
other veterans who are catastrophically disabled; (5) 
veterans who are unable to defray the expenses of necessary 
care as determined under 38 U.S.C.A. § 1722(a); (6) all 
other veterans eligible for hospital care, medical services, 
and nursing home care under 38 U.S.C.A. § 1719(a)(2); and, 
(7) veterans described in 38 U.S.C.A. § 1710(a)(3).  
38 U.S.C.A. § 1705(a).  

Effective October 2, 2002, section 202(a) of Public Law 107- 
135 (115 Stat. 2457), provides: (a) Priority of Enrollment 
in Patient Enrollment System. Section 1705(a) is amended by 
striking paragraph (7) and inserting the following new 
paragraphs.  (7) Veterans described in section 1710(a)(3) of 
this title who are eligible for treatment as a low income 
family under section 3(b) of the United States Housing Act 
of 1937; and (8) Veterans described in section 1710(a)(3) of 
this title who are not covered by paragraph (7).  
38 U.S.C.A. § 1705(a) (West 2002).

In managing the provision of hospital care and medical 
services under section 1710(a) of this title, the Secretary 
shall, to the extent feasible, design, establish and manage 
health care programs in such a manner as to promote cost-
effective delivery of health care services in the most 
clinically appropriate setting.  38 U.S.C.A. § 1706(a).

In the case of a veteran who is not described in paragraphs 
(1) and (2), the Secretary may, to the extent resources and 
facilities are available ... furnish hospital care, medical 
services, and nursing home care which the Secretary 
determines to be needed.  38 U.S.C.A. § 1710(a)(3).

Except as otherwise provided in 38 C.F.R. § 17.37, a veteran 
must be enrolled in the VA healthcare system as a condition 
for receiving the 'medical benefits' package set forth in 
38 C.F.R. § 17.38.  38 C.F.R. § 17.36(a)(1).  A veteran may 
apply to be enrolled at any time.  A veteran who wishes to 
be enrolled must apply by submitting a VA Form 10-10EZ to a 
VA medical facility.  38 C.F.R. § 17.36(d)(1).  The 
Secretary will determine which categories of veterans are 
eligible to be enrolled based on an order of priority.  See 
38 C.F.R. § 1736(a)(1)-(a)(8).

The latter category is further prioritized into the 
following subcategories: (i) Noncompensable zero percent 
service-connected veterans who are in an enrolled status on 
a specified date announced in a Federal Register document 
promulgated under paragraph (c) of this section and who 
subsequently do not request disenrollment; (ii) Nonservice-
connected veterans who are in an enrolled status on a 
specified date announced in a Federal Register document 
promulgated under paragraph (c) of this section and who 
subsequently do not request disenrollment; (iii) 
Noncompensable zero percent service-connected veterans not 
included in paragraph (b)(8)(i) of this section; and (iv) 
Nonservice-connected veterans not included in paragraph 
(b)(8)(ii) of this section.  38 C.F.R. § 17.36(a)(8).

With respect to Federal Register notification of eligible 
enrollees it is anticipated that on or before August 1 of 
each year the Secretary will announce in paragraph (c)(2) of 
this section which categories of veterans are eligible to be 
enrolled.  As necessary, the Secretary at any time may 
revise this determination by further amending paragraph 
(c)(2) of this section.  38 C.F.R. § 17.36(c)(1).

The law also provides that VA will enroll all priority 
categories of veterans set forth in 38 C.F.R. § 17.36(b) 
beginning January 17, 2003, except that those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003 or who requested disenrollment after that 
date are not eligible to be enrolled. 38 C.F.R. 
§ 17.36(c)(2); 68 Fed. Reg. No. 12, 2670- 2673. (emphasis 
added).

The Board finds that the veteran is not eligible to enroll 
for VA health care benefits as a matter of law.  The 
criteria for eligibility to enroll for VA health care 
benefits are listed in 38 C.F.R. § 17.36 (2004), as noted 
above.  These criteria divide eligible applicants into eight 
priority groups.  The record shows that the veteran was not 
service-connected for any disability, and thus he does not 
meet the eligibility criteria for priority groups one or 
two.  The veteran does not assert, and the record does not 
show that he was a prisoner of war, that he was awarded the 
Purple Heart, or that he was retired from the military due 
to disability.  Further, the record does not show that the 
veteran received disability compensation under 38 U.S.C.A. 
§ 1151, that his entitlement to receive disability 
compensation was suspended pursuant to 38 U.S.C.A. § 1151, 
or that his entitlement to disability compensation was 
suspended because of the receipt of military retired pay.  
Thus, he does not meet the eligibility criteria for priority 
group three.  The record does not show that the veteran 
received increased pension based on his need for regular aid 
and attendance or by reason of being permanently housebound 
or that he was catastrophically disabled, and thus he does 
not meet the eligibility criteria for priority group four.  

The veteran has not been shown to be unable to defray the 
expenses of necessary care under 38 U.S.C.A. § 1722(a).  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he 
is in receipt of pension under section 1521 of Title 38, or 
if his attributable income (and net worth) is not greater 
than the amount set forth in subsection (b). See 38 U.S.C.A. 
§§ 1503, 1522, 1722.  The record does not show that the 
veteran has been approved under title XIX of the Social 
Security Act, nor does it show that he is in receipt of 
pension under section 1521.  Regarding the third eligibility 
criteria for this priority category, the income threshold is 
updated annually.  The veteran's income and net worth 
exceeded this amount.  Thus, the veteran does not meet the 
eligibility criteria for priority group five.

The record indicates that he is a veteran of the Persian 
Gulf War.  However, the veteran is not asserting that he is 
currently experiencing chronic symptoms related to 
undiagnosed illnesses.  38 C.F.R. § 3.317 (2004).  In fact, 
the veteran indicated in his notice of disagreement in 
October 2003 that he is in perfect health at this time.  
Consequently, he does not meet the eligibility criteria for 
priority group six.  If, however, he later finds that he is 
experiencing chronic multisymptoms as listed in 38 C.F.R. 
§ 3.317, he may be eligible for priority group six.  

The veteran would be eligible under priority group seven if 
he agreed to pay the applicable copayment and if his income 
for the previous year, 2002, constituted low income under 
the geographical income limits established by the United 
States Department of Housing and Urban Development for the 
fiscal year that ended on September 30 of 2002.  Here, 
although the veteran agreed to pay the applicable copayment, 
his financial information indicated that his income exceeded 
the VA means test threshold and the HUD geographic index.  
Thus, the veteran does not meet the eligibility criteria for 
priority group seven.

If the veteran had filed his application prior to January 
17, 2003 and agreed to pay the applicable copayment, he 
would have been eligible under priority group eight. 
However, the veteran did not file his application until 
September 2003.  

In his substantive appeal, the veteran contended that it was 
wrong to deny veterans any rights to benefits he or she 
deserves and that he disagreed with the priority group eight 
decision.  As explained above, the veteran did not meet the 
criteria for priority groups 1 through 7.  VAMC then 
appropriately placed the veteran in Priority Group 8 for 
determining entitlement to enrollment in, and access to, VA 
medical care benefits.  While the Board sympathizes with the 
veteran's position and situation, based upon the law 
discussed in detail above, the veteran is not eligible for 
enrollment at this time.  The laws and regulations are clear 
in this matter and the Board is compelled to deny the claim.  

In sum, because the veteran has not stated a claim for 
which relief can be granted with regard to exemption from 
the eligibility assessment (means testing) for VA medical 
treatment purposes, his appeal must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because 
the law, rather than the facts in this case, is 
controlling, the provisions of 38 U.S.C.A. § 5107(b) are 
not for application.


ORDER

Eligibility to enroll for VA health care benefits is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


